Exhibit 10.28

ULTRAGENYX PHARAMACEUTICAL INC.

2014 EMPLOYEE STOCK PURCHASE PLAN

(amended as of June 9, 2016)

 

Section 1. Defined Terms

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

Section 2. Purpose of Plan

The Plan is intended to enable Eligible Employees of the Company and its
Designated Subsidiaries to use payroll deductions to purchase shares of Stock,
and thereby acquire an interest in the future of the Company. The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 and
to be exempt from the application and requirements of Section 409A of the Code,
and is to be construed accordingly.

 

Section 3. Options to Purchase Stock

Subject to adjustment pursuant to Section 16 of this Plan, the maximum aggregate
number of shares of Stock available for purchase pursuant to the exercise of
Options granted under the Plan to Eligible Employees will be 600,000 shares,
increased on January 1 of each year, beginning January 1, 2015 through January
1, 2024, by the lesser of (a) 1,200,000 shares of Stock, (b) one percent (1%) of
the number of shares of Stock outstanding on a fully diluted basis as of the
close of business on the immediately preceding day (calculated by adding to the
number of shares of Stock outstanding, all outstanding securities convertible
into Stock on such date on an as converted basis), or (c) a lesser amount
determined by the Administrator on or prior to January 1 of a given year. The
shares of Stock to be delivered upon exercise of Options under the Plan may be
either shares of authorized but unissued Stock, treasury Stock, or Stock
acquired in an open-market transaction, all as the Board may determine. If any
Option granted under the Plan expires or terminates for any reason without
having been exercised in full or ceases for any reason to be exercisable in
whole or in part, the unpurchased shares of Stock subject to such Option will
again be available for purchase pursuant to the exercise of Options under the
Plan. If, on an Exercise Date, the total number of shares of Stock that would
otherwise be subject to Options granted under the Plan exceeds the number of
shares then available under the Plan (after deduction of all shares for which
Options have been exercised or are then outstanding), the Administrator shall
make a pro rata allocation of the shares remaining available for the Option
grant in as uniform a manner as shall be practicable and as it shall determine
to be equitable. In such event, the Administrator shall give written notice to
each Participant of such reduction of the number of Options affected thereby and
shall similarly reduce the rate of payroll deductions, if necessary.

 

Section 4. Eligibility

Subject to Section 13, and any exceptions and limitations set forth in Section
6, or as may be provided elsewhere in the Plan, each Employee who (a) has been
continuously employed by the Company for at least six (6) months as of the first
day of any Option Period, (b) customarily works twenty (20) hours or more per
week,and (c) satisfies the requirements set forth in the Plan will be an
Eligible Employee. In no event, however, may an Employee be granted an Option
under the Plan if, immediately after the Option is granted, the Employee would
own (or pursuant to Section 424(d) of the Code would be deemed to own) stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of its Parent or Subsidiaries, if any.
The Administrator may, for Option Periods that have not yet commenced, establish
additional eligibility requirements not inconsistent with Section 423.

 

Section 5. Option Periods

The Plan will generally be implemented by a series of “Option Periods”. Unless
otherwise determined by the Administrator, the Option Periods will be the
six-month periods commencing May 1 and ending October 31 and commencing November
1 and ending April 30 of each year. Each October 31 and April 30 will be an
“Exercise Date”. The Administrator may change the Exercise Date and the
commencement date, ending date and duration of the Option Periods to the extent
permitted by Section 423.

 

 

--------------------------------------------------------------------------------

 

Section 6. Option Grant

Subject to the limitations set forth in Section 4 and Section 10 and the Maximum
Share Limit, on the first day of an Option Period, each Participant
automatically will be granted an Option to purchase shares of Stock on the
Exercise Date; provided, however, that no Participant will be granted an Option
under the Plan that permits the Participant’s right to purchase shares of Stock
under the Plan and under all other employee stock purchase plans of the Company
and its Parent and Subsidiaries, if any, to accrue at a rate that exceeds
$25,000 in Fair Market Value (or such other maximum as may be prescribed from
time to time by the Code) for each calendar year during which any Option granted
to such Participant is outstanding at any time, as determined in accordance with
Section 423(b)(8) of the Code.

 

Section 7. Method of Participation

To participate in an Option Period, an Eligible Employee must execute and
deliver to the Administrator a payroll deduction and participation authorization
form in accordance with the procedures prescribed by and in a form acceptable to
the Administrator and, in so doing, the Eligible Employee will thereby become a
Participant as of the first day of such Option Period. Such an Eligible Employee
will remain a Participant with respect to subsequent Option Periods until his or
her participation in the Plan is terminated as provided herein. Such payroll
deduction and participation authorization must be delivered no later than ten
(10) business days prior to the first day of an Option Period, or such other
time as specified by the Administrator.

A Participant’s authorization will remain in effect for subsequent Option
Periods unless the Participant files a new authorization within ten (10)
business days prior to the first day of an Option Period (or such other time as
specified by the Administrator) or the Participant’s Option is cancelled
pursuant to Section 13 or Section 14. During an Option Period, payroll deduction
authorizations may not be increased or decreased, except that a Participant may
terminate his or her payroll deduction authorization by canceling his or her
Option in accordance with Section 13.

Each payroll deduction authorization will request payroll deductions in an
amount (expressed as a whole percentage) between one percent (1%) and fifteen
percent (15%) of the employee’s total compensation, including base pay or salary
per payroll period.

All payroll deductions made pursuant to this Section 7 will be credited to the
Participant’s Account. Amounts credited to a Participant’s Account will not be
required to be set aside in trust or otherwise segregated from the Company’s
general assets.

 

Section 8. Method of Payment

A Participant must pay for shares of Stock purchased upon the exercise of an
Option with accumulated payroll deductions credited to the Participant’s
Account.

 

Section 9. Purchase Price

The Purchase Price of shares of Stock issued pursuant to the exercise of an
Option on each Exercise Date will be eighty-five percent (85%) (or such greater
percentage specified by the Administrator to the extent permitted under Section
423) of the lesser of (a) the Fair Market Value of a share of Stock on the date
on which the Option was granted pursuant to Section 6 (i.e., the first day of
the Option Period) and (b) the Fair Market Value of a share of Stock on the date
on which the Option is deemed exercised pursuant to Section 10 (i.e., the
Exercise Date).

 

 

--------------------------------------------------------------------------------

 

Section 10. Exercise of Options

Subject to the limitations set forth in Section 6 and this Section 10, with
respect to each Option Period, on the applicable Exercise Date, each Participant
will be deemed to have exercised his or her Option and the accumulated payroll
deductions in the Participant’s Account will be applied to purchase the greatest
number of whole shares of Stock (rounded down to the nearest whole share) that
can be purchased with such Account balance at the applicable Purchase Price;
provided, however, that no more than 10,000 shares of Stock may be purchased by
a Participant on any Exercise Date, or such lesser number as the Administrator
may prescribe in accordance with Section 423 (the “Maximum Share Limit”). As
soon as practicable thereafter, shares of Stock so purchased will be placed, in
book-entry form, into a record keeping account in the name of the Participant.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s Account that are not sufficient to purchase a full share will be
retained in the Participant’s Account for the subsequent Option Period, subject
to earlier withdrawal by the Participant as provided in Section 13 hereof.

Except as provided above with respect to fractional shares, any amount of
payroll deductions in a Participant’s Account that are not used for the purchase
of shares of Stock, whether because of the Participant’s withdrawal from
participation in an Option Period or for any other reason, will be returned to
the Participant or his or her designated beneficiary or legal representative, as
applicable, without interest, as soon as administratively practicable after such
withdrawal or other event, as applicable.

If the Participant’s accumulated payroll deductions on the Exercise Date would
otherwise enable the

Participant to purchase shares of Stock in excess of the Maximum Share Limit,
the excess of the amount of the accumulated payroll deductions over the
aggregate Purchase Price of the shares of Stock actually purchased will be
returned to the Participant, without interest, as soon as administratively
practicable after such Exercise Date.

Notwithstanding any provision of the Plan to the contrary, no Option may be
exercised after 27 months from its grant date.

 

Section 11. Interest

No interest will be payable on any amount held in the Account of any
Participant.

 

Section 12. Taxes

Payroll deductions will be made on an after-tax basis. The Administrator will
have the right, as a condition to exercising an Option, to make such provision
as it deems necessary to satisfy its obligations to withhold federal, state,
local income or other taxes incurred by reason of the purchase or disposition of
shares of Stock under the Plan. In the Administrator’s discretion and subject to
applicable law, such tax obligations may be paid in whole or in part by delivery
of shares of Stock to the Company, including shares of Stock purchased under the
Plan, valued at Fair Market Value, but not in excess of the minimum statutory
amounts required to be withheld.

 

Section 13. Cancellation and Withdrawal

A Participant who holds an Option under the Plan may cancel all (but not less
than all) of his or her Option and terminate his or her payroll deduction
authorization by revoking such authorization by written notice delivered to the
Administrator, which, to be effective with respect to an upcoming Exercise Date,
must be delivered not later than fifteen (15) business days prior to such
Exercise Date (or such other time as specified by the Administrator). Upon such
termination and cancellation, the balance in the Participant’s Account will be
returned to the Participant, without interest, as soon as administratively
practicable thereafter. For the avoidance of doubt, a Participant who reduces
his or her withholding rate for future payroll periods to zero pursuant to
Section 7, will be deemed to have revoked his or her payroll deduction
authorization and cancelled his or her Option.

 

Section 14. Termination of Employment; Death of Participant

Upon the termination of a Participant’s employment with the Company (or a
Designated Subsidiary, as applicable) for any reason or the death of a
Participant during an Option Period prior to an Exercise Date or in the event
the Participant ceases to qualify as an Eligible Employee, the Participant will
cease to be a Participant, any Option held by him or her under the Plan will be
deemed cancelled, the balance in the Participant’s Account will be returned to
the Participant (or his or her estate or designated beneficiary in the event of
the Participant’s death), without interest, as soon as administratively
practicable thereafter, and the Participant will have no further rights under
the Plan.

 

--------------------------------------------------------------------------------

 

 

Section 15. Equal Rights; Participant’s Rights Not Transferable

All Participants granted Options under the Plan will have the same rights and
privileges consistent with the requirements set forth in Section 423. Any Option
granted under the Plan will be exercisable during the Participant’s lifetime
only by him or her and may not be sold, pledged, assigned, or transferred in any
manner. In the event any Participant violates or attempts to violate the terms
of this Section 15, as determined by the Administrator in its sole discretion,
any Options held by him or her may be terminated by the Company and, upon the
return to the Participant of the balance of his or her Account, without
interest, all of the Participant’s rights under the Plan will terminate.

 

Section 16. Change in Capitalization; Merger

In the event of any change in the outstanding Stock by reason of a stock
dividend, split-up, recapitalization, merger, consolidation, reorganization, or
other capital change, the aggregate number and type of shares of Stock available
under the Plan, the number and type of shares of Stock granted under any
outstanding Options, the maximum number and type of shares of Stock purchasable
under any outstanding Option, and the purchase price per share of Stock under
any outstanding Option will be appropriately adjusted; provided, that no such
adjustment will be made unless the Administrator is satisfied that it will not
constitute a modification of the rights granted under the Plan or otherwise
disqualify the Plan as an employee stock purchase plan under the provisions of
Section 423.

In the event of a sale of all or substantially all of the Stock or a sale of all
or substantially all of the assets of the Company, or a merger or similar
transaction in which the Company is not the surviving corporation or that
results in the acquisition of the Company by another person, the Administrator
may, in its discretion, (a) if the Company is merged with or acquired by another
corporation, provide that each outstanding Option will be assumed or exchanged
for a substitute Option granted by the acquiror or successor corporation or by a
parent or subsidiary of the acquiror or successor corporation, (b) cancel each
outstanding Option and return the balances in Participants’ Accounts to the
Participants, and/or (c) pursuant to Section 18, terminate the Option Period on
or before the date of the proposed sale, merger or similar transaction.

 

Section 17. Administration of Plan

The Plan will be administered by the Administrator, which will have the right to
determine any questions which may arise regarding the interpretation and
application of the provisions of the Plan and to make, administer, and interpret
such rules and regulations as it deems necessary or advisable. All
determinations and decisions by the Administrator regarding the interpretation
or application of the Plan will be final and binding on all Participants.

The Administrator may specify the manner in which Employees are to provide
notices and payroll deduction authorizations. Notwithstanding any requirement of
“written notice” herein, the Administrator may permit Employees to provide
notices and payroll deduction authorizations electronically.

The Administrator may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, data privacy security, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected by such varying provisions shall be deemed to be participating under a
subplan and not in the Plan.

The Administrator may adopt sub-plans applicable to particular Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Section
423 of the Code and shall be deemed to be outside the scope of Section 423 of
the Code unless the terms of the sub-plan provide to the contrary. The rules of
such sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 3, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. The Administrator shall not be required to obtain the approval of
stockholders prior to the adoption, amendment or termination of any sub-plan
unless required by the laws of the foreign jurisdiction in which eligible
Employees participating in the sub-plan are located.

 

--------------------------------------------------------------------------------

 

 

Section 18. Amendment and Termination of Plan

The Board reserves the right at any time or times to amend the Plan to any
extent and in any manner it may deem advisable, by action of the Board;
provided, that any amendment that would be treated as the adoption of a new plan
for purposes of Section 423 will have no force or effect unless approved by the
shareholders of the Company within 12 months before or after its adoption.

The Plan may be suspended or terminated at any time by the Company, by action of
the Board. In connection therewith, the Board may provide, in its sole
discretion, either that outstanding Options will be exercisable either at the
Exercise Date for the applicable Option Period or on such earlier date as the
Board may specify (in which case such earlier date will be treated as the
Exercise Date for the applicable Option Period), or that the balance of each
Participant’s Account will be returned to the Participant, without interest.

 

Section 19. Approvals

Shareholder approval will be obtained prior to the date that is 12 months after
the date of Board approval. In the event that this Plan has not been approved by
the shareholders of the Company prior to January 11, 2015, all Options to
purchase shares of Stock under this Plan will be cancelled and become null and
void.

Notwithstanding anything herein to the contrary, the obligation of the Company
to issue and deliver shares of Stock under the Plan will be subject to the
approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares of Stock, to any
requirements of any national securities exchange applicable thereto, and to
compliance by the Company with other applicable legal requirements in effect
from time to time.

 

Section 20. Participants’ Rights as Shareholders and Employees

A Participant will have no rights or privileges as a shareholder of the Company
and will not receive any dividends in respect of any shares of Stock covered by
an Option granted hereunder until such Option has been exercised, full payment
has been made for such shares of Stock, and the shares of Stock have been issued
to the Participant.

Nothing contained in the provisions of the Plan will be construed as giving to
any Employee the right to be retained in the employ of the Company or any
Designated Subsidiary or as interfering with the right of the Company or any
Designated Subsidiary to discharge, promote, demote or otherwise re-assign any
Employee from one position to another within the Company any Designated
Subsidiary at any time.

 

Section 21. Information Regarding Disqualifying Dispositions.

By electing to participate in the Plan, each Participant agrees to provide such
information about any transfer of Stock acquired under the Plan that occurs
within two years after the first day of the Option Period in which such Stock
was acquired and within one year after the acquisition of such Stock as may be
requested by the Company or any Designated Subsidiary in order to assist it in
complying with applicable tax laws.

 

Section 22. Governing Law

Subject to overriding federal law, the Plan will be governed by and interpreted
consistently with the laws of the State of Delaware, except as may be necessary
to comply with applicable requirements of federal law.

 

Section 23. Effective Date and Term

This Plan will become effective on upon adoption of the Plan by the Board and no
rights will be granted hereunder after the earliest to occur of (a) the Plan’s
termination by the Company, (b) the issuance of all shares of Stock available
for issuance under the Plan or (c) the day before the 10-year anniversary of the
date the Board approves the Plan.




 

--------------------------------------------------------------------------------

 

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Account”: A payroll deduction account maintained in the Participant’s name on
the books of the Company.

 

“Administrator”: The Compensation Committee of the Board and its delegates,
except that the Compensation Committee may delegate its authority under the Plan
to a sub-committee comprised of one or more of its members, to members of the
Board, or to officers or employees of the Company to the extent permitted by
applicable law. In each case references herein to the Administrator refer, as
applicable, to such persons or groups so delegated to the extent of such
delegation.

 

“Board”: The Board of Directors of the Company.

 

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“Company”: Ultragenyx Pharmaceutical Inc.

 

“Designated Subsidiary”: A Subsidiary of the Company that has been designated by
the Board or the Compensation Committee of the Board from time to time as
eligible to participate in the Plan.

 

“Effective Date”: The date set forth in Section 23 of the Plan.

 

“Eligible Employee”: Any Employee who meets the eligibility requirements set
forth in Section 4 of the Plan.

 

“Employee”: Any person who is employed by the Company or a Designated
Subsidiary. For the avoidance of doubt, independent consultants and independent
contractors are not “Employees.”

 

“Exercise Date”: The date set forth in Section 5 of the Plan or otherwise
designated by the Administrator with respect to a particular Option Period on
which a Participant will be deemed to have exercised the Option granted to him
or her for such Option Period.

 

“Fair Market Value”:

(a) If the Stock is readily traded on an established national exchange or
trading system (including the Nasdaq Global Market), the closing price of the
Stock as reported by the principal exchange on which such Stock is traded;
provided, however, that if such day is not a trading day, Fair Market Value will
mean the reported closing price of the Stock for the immediately preceding day
that is a trading day.

(b) If the Stock is not traded on an established national exchange or trading
system, the average of the bid and ask prices for such Stock where the bid and
ask prices are quoted.

(c) If the Stock cannot be valued pursuant to clauses (a) or (b), the value as
determined in good faith by the Board in its sole discretion.

 

“Maximum Share Limit”: The meaning set forth in Section 10 of the Plan.

 

“Option”: An option granted pursuant to the Plan entitling the holder to acquire
shares of Stock upon payment of the Purchase Price per share of Stock.

 

“Option Period”: An offering period established in accordance with Section 5 of
the Plan.

 

“Parent”: A “parent corporation” as defined in Section 424(e) of the Code.

 

 

--------------------------------------------------------------------------------

 

“Participant”: An Eligible Employee who elects to enroll in the Plan.

 

“Plan”: The Ultragenyx Pharmaceutical Inc. 2014 Employee Stock Purchase Plan, as
from time to time amended and in effect.

 

“Purchase Price”: The price per share of Stock with respect to an Option Period
determined in accordance with Section 9 of the Plan.

 

“Section 423”: Section 423 of the Code and the regulations thereunder.

 

“Stock”: Common stock of the Company, par value $0.001 per share.

 

“Subsidiary”: A “subsidiary corporation” as defined in Section 424(f) of the
Code.

 